Citation Nr: 9905127	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-36 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1962 to 
October 1966.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.  In August 1997, the Board remanded the 
case to the RO for additional development.  That development 
has been completed by the RO, and the case is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is not related to his 
period of service or to his service-connected lichen planus 
of the legs.

2.  The veteran's heart disorder is not related to his period 
of service or to his service-connected lichen planus of the 
legs, and was not manifested within one year of separation 
from service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service, and is not shown to be proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (1998).

2.  A heart disorder was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred, 
and is not shown to be proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for service 
connection are plausible and capable of substantiation and 
are therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  As a result, the VA has a duty to assist the 
veteran in developing facts that are pertinent to the claims.  
See 38 U.S.C.A. § 5107(a).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issues on appeal 
has been obtained.  The evidence includes the veteran's 
service medical records, post-service private treatment 
reports, VA examination reports, and opinions provided by VA 
physicians.  The veteran has declined the opportunity to have 
a personal hearing.  Under these circumstances, no further 
assistance to the veteran with the development of evidence is 
required.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Certain chronic diseases such cardiovascular 
disease may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R § 3.303(b).  

Furthermore, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (1998).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or is 
the result of a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Id.; see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In January 1980, the RO granted service connection for lichen 
planus of the legs, which is currently evaluated as 30 
percent disabling.  In the present case, the veteran 
maintains that he currently suffers from psychiatric and 
heart disorders that were either caused or worsened by his 
service-connected lichen planus of the legs.  After a careful 
review of the record, however, the Board finds that the 
preponderance of the evidence is against each of the 
veteran's claims.


I.  Psychiatric Disorder

Service medical records disclose that the veteran was seen in 
October 1964 for anxiety.  At that time, the veteran 
expressed a desire to get out of the Marine Corps.  It was 
noted that he appeared anxious and was hyperventilating.  The 
impression was anxiety reaction.  The remainder of the 
service medical records, however, including the separation 
examination report of October 1966, are negative for any 
complaint, treatment or finding concerning any further 
psychiatric problems.  Thus, the service medical records do 
not contain any competent evidence that a chronic psychiatric 
disorder was present during service.

The record reveals that the veteran was first seen for post-
service psychiatric problems in 1979, more than ten years 
after his separation from service.  A VA hospitalization 
report dated from July to August 1979 shows that the veteran 
was admitted for depression due to the his recent separation 
with his wife.  The diagnoses were depression and chronic 
fungal lesions over both legs.  These reports, however, do 
not contain any medical opinion indicating that the veteran's 
depression was related to service or to his service-connected 
lichen planus.

In July 1995, the veteran was afforded a psychiatric 
examination by the VA to determine whether his psychiatric 
disorder was related to his service-connected lichen planus.  
Following the examination, the Axis I diagnosis was 
dysthymia, chronic, mild.  The examiner also stated that he 
could see no connection between the veteran's lichen planus 
and his psychiatric condition.  

In a letter dated in March 1996, Theodore G. Engelmann, D.O., 
related that he had treated the veteran since 1992.  Dr. 
Engelmann stated that the veteran had been treated for lichen 
planus since service and that he also suffered from anxiety 
and depression intermittently for the past several years.  
According to Dr. Engelmann, the veteran felt that his 
dermatological condition had been a major contributing factor 
to his anxiety and depression.  Dr. Engelmann therefore 
concluded that the VA should consider the possibility of a 
relationship between the veteran's lichen planus and his 
problems associated with depression and anxiety.  

Based on Dr. Engelmann's opinion, the Board remanded the case 
in August 1997 and requested that a VA physician review the 
claims file and provide an opinion as to the degree of 
probability that the veteran's psychiatric disorder was 
related to or had been chronically worsened by his service-
connected lichen planus of the legs.  In response to the 
Board's request, the same examiner who performed the VA 
psychiatric examination in July 1995 reviewed the veteran's 
claims file again in May 1998.  Based on this review, the 
examiner concluded that there was no degree of probability 
that the veteran's psychiatric disorder was etiologically 
related to or had been chronically worsened by his service-
connected lichen planus of the legs.  In addition, a VA 
dermatologist also submitted an opinion in May 1998 stating 
that the veteran's psychiatric disorder was neither 
etiologically related to nor worsened by his service-
connected lichen planus of the legs.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disorder as 
secondary to a service-connected disability.  Initially, 
service medical records do not show that the veteran suffered 
from a chronic psychiatric disorder in service, and none of 
the post-service medical evidence includes a medical opinion 
indicating that the veteran's psychiatric disorder is related 
to service.  As such, the veteran's claim for service 
connection for a psychiatric disorder on a direct basis must 
be denied.

The veteran's theory of service connection on a secondary 
basis is also not supported by the medical evidence.  The 
only medical opinion which suggests a relationship between 
the veteran's psychiatric disorder and his lichen planus is 
Dr. Engelmann's opinion of March 1996.  However, this opinion 
is speculative and appears to be based on the veteran's self-
reported history, as there is no indication that Dr. 
Engelmann reviewed the veteran's claims file prior to 
rendering an opinion.  In Swann v. Brown, 5 Vet. App. 177, 
180 (1993), the Court held that, without a review of the 
claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran.  As such, Dr. Engelmann's opinion as to the 
worsening of the veteran's psychiatric disorder can be 
considered no more than mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  

In contrast, the VA examiner who examined the veteran in July 
1995 did review the claims file and found no connection 
between the veteran's lichen planus and his psychiatric 
condition.  That examiner reviewed the claims file again in 
May 1998 and stated that there was no degree of probability 
that the veteran's psychiatric disorder was related to or had 
been chronically worsened by his service-connected lichen 
planus of the legs.  This conclusion was also confirmed by 
the VA dermatologist's opinion of May 1998.  Based on these 
medical opinions, the Board finds that the preponderance of 
the clinical evidence is against the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
as secondary to a service-connected disability.  

The Board has also considered the veteran's own statements 
that his service-connected lichen planus has added to his 
anxiety and depression, thereby warranting service connection 
for a psychiatric disorder.  However, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of a psychiatric disorder, his lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection for a psychiatric 
disorder.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder as secondary to a 
service-connected disability.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


II.  Heart Disorder

The service medical records make no reference to any 
cardiovascular problems.  Indeed, the veteran was first 
treated for cardiovascular disease many years after service.  
Treatment reports from Pontiac Osteopathic Hospital show that 
the veteran was admitted in April 1995 for complaints of 
chest pain and difficulty breathing.  The pertinent diagnosis 
was acute chest pain with coronary artery disease, while the 
secondary diagnoses included lichen planus.  As a result, the 
veteran underwent a left heart catheterization.  

In connection with this claim, the veteran was examined by 
the VA in July 1995.  The veteran complained of cardiac 
difficulty related to arteriosclerotic heart disease.  The 
examiner reviewed the hospitalization reports from Pontiac 
Osteopathic Hospital showing that the veteran underwent a 
cardiac catheterization in April 1995.  Following the 
examination, the impression was (i) no definite medical 
disease found at this time, (ii) alleged coronary artery 
disease on the basis of outpatient treatment records from 
Pontiac Osteopathic Hospital, and (iii) hyperlipidemia.  No 
opinion was provided concerning the etiology of the veteran's 
coronary artery disease. 

The veteran was seen by Lawrence G. Wayburn, M.D., in August 
and October 1996.  A stress cardiolite study performed in 
August 1996 revealed mild stress induced ischemia along 
apical and inferior segments.  When seen in October 1996, Dr. 
Wayburn concluded that there was no evidence of deep venous 
thrombosis.  Neither of these reports includes an opinion by 
Dr. Wayburn that the veteran's heart disorder was caused or 
chronically worsened by his service-connected lichen planus.  

The Board also considered various treatment reports from Dr. 
Engelmann dated from 1992 to 1996.  Of particular importance, 
in his letter of March 1996, Dr. Engelmann suggested a 
possible relationship between the veteran's heart disorder 
and his service-connected lichen planus.  Dr. Engelmann noted 
that the veteran suffered from moderate to severe 
hypertension and associated anginal-type chest pain.  He then 
stated that one of the most important factors contributing to 
the veteran's cardiac condition was stresses associated with 
his anxiety and depression.  He also concluded that there was 
a real possibility of a direct relationship between the 
veteran's coronary artery disease and his service-connected 
lichen planus.

In its remand of August 1997, the Board also requested a VA 
physician to review the claims file and provide a medical 
opinion concerning the degree of probability that the 
veteran's heart disorder was related to or had been 
chronically worsened by his service-connected lichen planus 
of the legs.  In an opinion dated in April 1998, a VA 
cardiologist stated that there was no probability that the 
veteran's heart disease was etiologically related or 
chronically worsened by his service-connected lichen planus 
of the legs.  The cardiologist also indicated that further 
examinations would be of no medical use with regard to the 
veteran's medical condition.  Furthermore, in May 1998, a VA 
dermatologist also concluded that the veteran's heart 
disorder was neither etiology related to nor worsened by his 
service-connected lichen planus of the legs.

The Board finds that the evidence of record does not support 
the veteran's claim for service connection for a heart 
disorder as secondary to a service-connected disability.  The 
clinical evidence shows that the veteran's heart disease 
first became manifest many years after service.  Moreover, no 
medical opinion indicates that this disorder is related to 
service or that it became manifest during the one-year 
presumptive period.  Thus, service connection on a direct 
basis must be denied.

In addition, the clinical evidence does not support the 
veteran's claim on the basis of secondary service connection.  
On the one hand, Dr. Engelmann indicated that the veteran's 
heart disorder was related to his lichen planus.  However, in 
April 1998, a VA cardiologist concluded that there was no 
probability that the veteran's heart disease was 
etiologically related to or had been chronically worsened by 
his service-connected lichen planus of the legs.  The Board 
finds the opinions provided by the VA cardiologist and 
dermatologist are of greater probative value, as there is no 
indication that Dr. Engelmann reviewed the veteran's claims 
file prior to rendering an opinion.  In contrast, the VA 
cardiologist and dermatologist did review the claims file 
prior to rendering an opinion.  See Swann, 5 Vet. App. at 
180; Black, 5 Vet. App. at 180; Elkins, 5 Vet. App. at 478. 

Finally, the Board notes that the record does not reflect 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a heart disorder.  Thus, his lay statements 
cannot serve as a basis for granting service connection for a 
heart disorder.  See Heuer, 7 Vet. App. at 384 (citing 
Grottveit, 5 Vet. App. at 93).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a heart disorder as secondary to a service-
connected disability.  Since the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt will not be applied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a heart disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

